                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

MOSAIC POTASH CARLSBAD, INC.,

       Plaintiff,


v.                                                                   No. 16-cv-0808 KG-SMV
                                                                     No. 17-cv-1268 KG-SMV
INTREPID POTASH, INC.,
INTREPID POTASH-NEW MEXICO, LLC,
and STEVE GAMBLE,

       Defendants,

and

STEVE GAMBLE,

       Counterclaimant,

v.

MOSAIC POTASH CARLSBAD, INC.,

       Counter-defendant.

              ORDER FOR IN CAMERA PRODUCTION OF DOCUMENTS

       THIS MATTER is before the Court on Plaintiff’s Motion to Compel Production of

Non-Privileged Documents Considered by Expert Witness Dr. Barbara Arnold [Doc. 221], filed

on May 15, 2019. Defendants Intrepid Potash, Inc., and Intrepid Potash-New Mexico, LLC

(collectively, “Intrepid”) responded on June 4, 2019. [Doc. 233]. Defendant Gamble did not

respond. Plaintiffs replied on June 19, 2019. [Doc. 262]. The Court has considered the briefing,

the relevant portions of the record, and the relevant law. Being otherwise fully advised in the
premises, the Court orders that Intrepid, no later than July 8, 2019, submit to it via email an

unredacted copy of the documents at issue for in camera review.

                                            BACKGROUND

        Mosaic Potash Carlsbad, Inc. (“Mosaic” or “Plaintiff”) sued Defendants Intrepid and Steve

Gamble for trade-secret appropriation, among other claims.                [Doc. 66] at 22 (Consolidated

Complaint). It alleges that Intrepid hired former Mosaic employee Gamble to unlawfully take

advantage of his knowledge of Mosaic’s confidential langbeinite-processing technique.

[Doc. 221] at 2.1 Intrepid retained Dr. Barbara Arnold, a mineral-processing expert, to testify

about Mosaic’s alleged trade secrets, whether the trade secrets represent common industry

knowledge, and the trade secrets’ likely effect on Intrepid’s operations. [Doc. 210-1] at 6–7.

        Prior to issuing her report, defense counsel sent Dr. Arnold an email apparently with some

relevant attachments and with defense counsel’s questions about the attachments.                          See

[Doc. 233-1] at 2. Dr. Arnold then participated in telephone conversations with defense counsel

and an Intrepid employee, Chris Nyikos. [Doc. 233] at 1. She testified that Nyikos clarified and

interpreted the attachments to the email. [Doc. 224-3] at 9. On a four-page hardcopy of the email,

she took notes about what Nyikos told her. Id.; [Doc. 233-1] at 2. The Court will refer to this

document—which includes both a copy of the email and Dr. Arnold’s notes on it—as “the

document.” The document lies at the heart of the instant dispute.

        Plaintiff sent Dr. Arnold a subpoena ordering production of “[a]ll documents related to

[this case] and/or your expert opinions offered in [this] case.” [Doc. 224-2] at 1. Dr. Arnold did


1
  Langbeinite is a mineral that is mined, produced, and used as crop fertilizer and an animal-feed supplement.
[Doc. 221] at 2.
                                                      2
not produce the document because “the attorneys were also on the telephone.” [Doc. 224-3] at 9.

Plaintiff sent a letter to Intrepid’s counsel requesting any notes Dr. Arnold made concerning these

conversations. [Doc. 224-4] at 2. Defense counsel declined to produce the document, claiming

that the work-product doctrine protected it. See [Doc. 224] at 2. On May 15, 2019, Plaintiffs filed

the instant Motion to Compel the document’s production. [Doc. 221].

                                           ANALYSIS

       Federal Rule of Civil Procedure 26(a)(2)(B) provides that, for an expert witness who—as

with Dr. Arnold—provided a written report, the report must contain the “facts or data considered

by the witness in forming” her opinions. Fed. R. Civ. P. 26(a)(2)(B)(ii). Rule 26 requires

production of factual materials reviewed by an expert prior to issuing a report. See, e.g., Cordero

v. Froats, No. 13-cv-0031 JCH/GBW, 2016 WL 7426579 (D.N.M. Oct. 27, 2016) (stating that

“‘facts or data’ in Rule 26(a)(2)(B) is interpreted broadly to require disclosure of any material

considered by the expert, from whatever source, that contains factual ingredients.” (citing In re

Republic of Ecuador, 735 F.3d 1179, 1187 (10th Cir. 2013))). These factual materials include

notes an expert takes describing facts or data about the lawsuit.              Salazar v. Ryan,

No. CV-96-00085-TUC-FRZ, 2017 WL 2633522, at *7–8 (D. Ariz. June 19, 2017) (stating that

notes prepared by an expert are discoverable if they “are mere records of . . . witnesses’ direct

statements, and do not incorporate [the expert’s] analysis, opinions[,] or commentary on those

statements”); Republic of Ecuador v. Bjorkman, No. 11-cv-01470-WYD-MEH, 2013 WL 50430,

at *2 (D. Colo. Jan. 3, 2013) (“[N]otes, outlines, lists, letters[,] and memoranda prepared by an

expert or non-attorney concerning or relating to draft expert reports are not protected and must be

disclosed.”); In re Republic of Ecuador, No. 4:11mc73-RH/WCS, 2012 WL 5519611, at *3–4
                                                3
(N.D. Fla. Nov. 2, 2012) (stating that Rule 26 permits discovery of notes prepared by experts that

“are not sent to an attorney and are not part of a draft report”).

       However, a party need not produce an expert’s notes when the notes contain attorney work

product. See Fed. R. Civ. P. 26(b)(3), 26(b)(4)(C). The work-product doctrine allows a party to

refuse to produce even relevant documents “that are prepared in anticipation of litigation” by the

party’s attorney, “subject to Rule 26(b)(4).” Fed. R. Civ. P. 26(b)(3)(A). Rule 26(b)(4), in turn,

permits discovery of certain communications between a party’s attorney and an expert. Fed. R.

Civ. P. 26(b)(4)(C).    Specifically, normal work-product protections do not apply when the

communications at issue “identify facts or data that the party’s attorney provided and that the

expert considered in forming the opinions to be expressed.” Fed. R. Civ. P. 26(b)(4)(C)(ii).

       Intrepid argues that the Court should deny Plaintiff’s Motion for three reasons:

(1) Dr. Arnold did not “consider” the document when forming her opinion, (2) the document

contains attorney work product, and (3) Nyikos’ interpretation or clarification of the attachments

are not “facts or data” under Rule 26. [Doc. 233] at 3–8. For the following reasons, the Court

rejects Intrepid’s first argument and reserves ruling on the latter two arguments until it reviews the

document in camera.

       Intrepid first argues that it need not produce the document because Dr. Arnold did not

“consider” it when forming her opinion. It argues that she testified that she only considered the

conversations with Nyikos when preparing her report, not the notes of those conversations.

[Doc. 233] at 2–3. Dr. Arnold avers, “In completing my Expert Report, I did not refer back to the

handwritten notes I made on this hardcopy of Intrepid’s counsel’s email . . . .” [Doc. 233-2] at 3.


                                                   4
       Such an assertion does not preclude a finding that Dr. Arnold considered the document in

forming her opinions. “A court should not solely credit the subjective representations of the expert

when determining what the expert ‘considered.’” United States v. Dish Network, L.L.C., 297

F.R.D. 589, 596 (C.D. Ill. 2013).

       “[E]ven if the expert avers under oath that [s]he did not actually consider certain
       materials in forming [her] opinion, that will not control,” and instead courts apply
       an “objective test” that defines “considered” as any facts or data on the subject
       matter learned by the expert at any time before rendering her opinion.

In re Mirena IUD Prods. Liab. Litig., 169 F. Supp. 3d 396, 471 (S.D.N.Y. 2016) (quoting Euclid

Chem. Co. v. Vector Corrosion Techs., Inc., No. 1:05 CV 80, 2007 WL 1560277, at *3 (N.D. Ohio

May 29, 2007)); see Dish Network, L.L.C., 297 F.R.D. at 595. Rather than asking whether the

expert subjectively believed she considered the materials, the court should simply ask whether the

“expert has read or reviewed the privileged materials before or in connection with formulating his

or her opinion.” Johnson v. Gmeinder, 191 F.R.D. 638, 649 (D. Kan. 2000). Otherwise, the court

would have to “explore the expert’s subjective mental processes,” risking “the creation of an

unwieldy rule that would provide uncertainty as to the protected status of work product.” Id.

       Dr. Arnold’s assertion that she did not consider the document therefore matters little. She

wrote and presumably read her notes during her conversations with Nyikos and counsel. She took

these notes before issuing her expert report. Dr. Arnold, in preparing her report, considered her

conversations with Nyikos. Her report itself lists “conversations with Intrepid’s Chris Nyikos” in

the section entitled “Prior Testimony, Publications, and Materials Considered.” [Doc. 224-1] at 6

(emphasis added). Any memorialization of factual information discussed in those conversations

is discoverable.

                                                 5
       The Court cannot resolve Intrepid’s two remaining arguments without reviewing the

document in camera. Courts may, in their discretion, determine whether documents contain

privileged communications by conducting an in camera review. FDIC v. United Pac. Ins. Co.,

152 F.3d 1266, 1276 n.6 (10th Cir. 1998). To conduct an in camera review, some “legitimate issue

as to the application of the privilege asserted” must exist. Mounger v. Goodyear Tire & Rubber

Co., No. 99-2230-JWL, 2000 WL 33712198, at *2 (D. Kan. Sept. 22, 2000). “Such review may

be useful if there is a genuine dispute between the parties as to the accuracy of the withholding

party’s description of certain documents.” Bowne v. N.Y. City, Inc. v. AmBase Corp., 150 F.R.D.

465, 475 (S.D.N.Y. 1993). “Such review is not, however, to be routinely undertaken, particularly

in a case involving a substantial volume of documents . . . .” Id.

       Intrepid claims that the document constitutes attorney work product, but the Court cannot

yet determine whether such an argument has merit. Intrepid claims, “Dr. Arnold’s notes . . .

necessarily memorialize not only any facts or data potentially provided to her, but also Intrepid’s

counsel’s thoughts on the same, including their significance, and Intrepid’s potential responses to

the same.” [Doc. 233] at 7. Intrepid attaches a nearly entirely redacted copy of the email upon

which Dr. Arnold took the relevant notes. [Doc. 233-1] at 2. In the email, counsel apparently

asked Dr. Arnold questions about the attachments. See [Doc. 233-1] at 2. Intrepid claims that

these questions related to trial strategy and that Dr. Arnold took notes on counsel’s thoughts about

trial strategy when Dr. Arnold, counsel, and Nyikos discussed these questions. [Doc. 233] at 7–8.

Yet, the heavily redacted document does not make apparent that these questions concern an

attorney’s mental impressions or litigation strategy, as opposed to factual questions about the

attachments. After all, the questions—if there are any—are redacted entirely. Even if some notes
                                                 6
on the document involved work product, other notes might, as Intrepid argues, “memorialize . . .

facts or data” provided to Dr. Arnold. [Doc. 233] at 7. The Court finds that a legitimate dispute

exists over whether the document contains work product. Intrepid does not object to an in camera

review of the document. [Doc. 233] at 1, 6. Because the document is only four pages, such a

review should not prove burdensome. The Court will therefore order Intrepid to send it an

unredacted copy of the document for an in camera review.

       Intrepid also argues that Dr. Arnold’s notes do not constitute “facts or data” considered

because she memorialized Nyikos’ interpretation of certain attachments, and interpretations are

not facts or data. [Doc. 233] at 4. Because the Court will review the document in camera, it will

reserve ruling on whether it constitutes “facts or data” until it analyzes the unredacted copy.

                                         CONCLUSION

       IT IS THEREFORE ORDERED that Intrepid email to the Court an unredacted copy of

the documents at issue no later than July 8, 2019.

       IT IS SO ORDERED.

                                                      _____________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                 7
